Name: 2013/167/EU: Commission Implementing Decision of 3Ã April 2013 amending Annex I to Decision 2004/211/EC as regards the entry for Mexico in the list of third countries and parts thereof from which imports into the Union of live equidae and semen, ova and embryos of the equine species are authorised (notified under document C(2013) 1794) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  means of agricultural production;  America;  trade;  international trade;  agricultural policy
 Date Published: 2013-04-05

 5.4.2013 EN Official Journal of the European Union L 95/19 COMMISSION IMPLEMENTING DECISION of 3 April 2013 amending Annex I to Decision 2004/211/EC as regards the entry for Mexico in the list of third countries and parts thereof from which imports into the Union of live equidae and semen, ova and embryos of the equine species are authorised (notified under document C(2013) 1794) (Text with EEA relevance) (2013/167/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A (I) to Directive 90/425/EEC (1), and in particular Article 17(3)(a) thereof, Having regard to Council Directive 2009/156/EC of 30 November 2009 on animal health conditions governing the movement and importation from third countries of equidae (2), and in particular Article 12(1) and (4), and the introductory phrase of Article 19 and points (a) and (b) of Article 19 thereof, Whereas: (1) Directive 92/65/EEC lays down conditions applicable to imports into the Union, inter alia, of semen, ova and embryos of the equine species. Those conditions are to be at least equivalent to those applicable to trade between Member States. (2) Directive 2009/156/EC lays down animal health conditions for the importation into the Union of live equidae. It provides that imports of equidae into the Union are only authorised from third countries which have been free from Venezuelan equine encephalomyelitis for a period of two years. (3) Commission Decision 2004/211/EC of 6 January 2004 establishing the list of third countries and parts of territory thereof from which Member States authorise imports of live equidae and semen, ova and embryos of the equine species, and amending Decisions 93/195/EEC and 94/63/EC (3) establishes a list of third countries, or parts thereof where regionalisation applies, from which Member States are to authorise the importation of equidae and semen, ova and embryos thereof, and indicates the other conditions applicable to such imports. That list is set out in Annex I to Decision 2004/211/EC. (4) The list in Annex I to Decision 2004/211/EC indicates that temporary admission of registered horses, re-entry after temporary export of registered horses for racing, competition and cultural events, imports of registered equidae and equidae for breeding and production and imports of semen, ova and embryos of the equine species are authorised from Mexico with the exception of the States of Chiapas, Oaxaca, Tabasco and Veracruz. (5) In September 2012, the Commission published its final report of an audit carried out in Mexico from 17 to 27 April 2012 in order to review the animal health controls and certification procedures applicable to exports of live equidae and their semen to the European Union (4), which identified a number of substantial shortcomings as regards the controls on the movement of equidae within that third country and thus compliance with the established regionalisation, the guarantees for vesicular stomatitis and equine infectious anaemia as well as the approval and supervision of equine semen collection centres. Those shortcomings have not been sufficiently addressed by the competent authorities of Mexico in their response to the recommendations made in the Commission audit report and their follow-up. (6) That situation is liable to constitute an animal health risk for the equine population in the Union and therefore imports of equidae and semen, ova and embryos of animals of the equine species from Mexico should not be authorised. (7) The entry for that third country in Annex I to Decision 2004/211/EC should therefore be amended. (8) Decision 2004/211/EC should therefore be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Annex I to Decision 2004/211/EC, the entry for Mexico is replaced by the following: MX Mexico MX-0 Whole country D          Article 2 This Decision is addressed to the Member States. Done at Brussels, 3 April 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 268, 14.9.1992, p. 54. (2) OJ L 192, 23.7.2010, p. 1. (3) OJ L 73, 11.3.2004, p. 1. (4) http://ec.europa.eu/food/fvo/rep_details_en.cfm?rep_id=2948